Citation Nr: 1755239	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-20 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, depression, and mood disorder.

2.  Entitlement to service connection for headaches.

3.  Entitlement to an initial compensable disability rating for right fifth metacarpal fracture residuals.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran, his wife, his daughter, and his brother-in-law
ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to November 1969, which includes service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2012, April 2013, and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico, which denied service connection for PTSD, service connection for headaches, and granted service connection for right fifth metacarpal fracture residuals (assigning a non-compensable disability rating, effective June 1, 2011) respectively.  

As to the initial increased rating claim, when, as here, a Veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 
6 Vet. App. 35, 38 (1993).  
  
In his January 2012 claim, the Veteran stated he was seeking service connection for PTSD.  The Veteran's treatment and examination records include diagnoses and positive screens for anxiety, depression, and mood disorder.  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  
In April 2017, the Veteran, his wife, his daughter, and his son-in-law testified at a video conference hearing before the undersigned Veterans Law Judge.  A copy of the transcript is associated with the evidentiary record.

The issues of entitlement to service connection for an acquired psychiatric disorder and an initial compensable disability rating for right fifth metacarpal residuals are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDING OF FACT

The evidence of record, to include competent medical evidence and lay evidence, is at least in equipoise as to whether the Veteran has headaches, which began during active duty or are related to an incident in service.


CONCLUSION OF LAW

The criteria for service connection for headaches have been met.  38 U.S.C. §§ 1110, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA) have been met.  In light of the fact that the Board allows the benefit sought, discussion of the notice and assistance requirements of the VCAA and a detailed explanation of how VA complied with the Act is unnecessary.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159.
II.  The Merits of the Service Connection Claim

The Veteran filed for entitlement to service connection for headaches in October 2012.

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

The first and second elements under Shedden are met.  At his Board hearing, the Veteran testified that he suffered from headaches in service that continue to the present day; his wife affirmed his testimony.  See April 2017 Board hearing.  Specifically, the Veteran's wife attested to the fact that the Veteran suffers from bad headaches; further, he grabs his head, wants to sleep, and takes muscle relaxers when his headaches occur.  Id.  In service, the Veteran complained of headaches at least two times; each time, the Veteran stated he suffered from headaches once a day.  See May and June 1969 service treatment records.  Therefore, the Veteran has a current disability for VA purposes with documented occurrences in service.   

As such, the crux of this case centers on whether the Veteran's headaches are attributable to time spent in service.  At a March 2013 VA examination, a VA examiner opined that the Veteran's headaches were less likely than not incurred in or related to service.  See March 2013 VA examination.  In contrast, the Veteran claims his headaches began during service and have continued to the present day.   

The Veteran is competent to testify as to facts he personally observed or described; this includes recalling what he personally felt, saw, smelled, heard, or tasted, including headaches.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The March 2013 VA examiner discounted the Veteran's lay testimony regarding the continuity of his symptoms and improperly relied on a lack of medical documentation to support her conclusion.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  The Board notes the Veteran has otherwise reported that he first experienced headaches in service (along with proper documentation) and that he has experienced them since service.  His wife also attested to these assertions.  As discussed above, the Veteran and his wife are competent to testify as to the Veteran's observed symptoms, and the Board finds that the Veteran and his wife's assertions are credible.

In some cases, a veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of . . . all pertinent medical and lay evidence); see 38 U.S.C. § 1154(a) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  As the medical examiner's opinion is not probative in this case, the evidence supports a finding that the Veteran's headaches began in service.  See 38 C.F.R. § 3.303(d).  As the evidence for and the evidence against the Veteran's claim is in relative equipoise, the Board affords the Veteran the benefit of the doubt, and finds there is medical evidence of record establishing a link between the Veteran's headaches in service and throughout the appellate period.  Accordingly, the Board finds that a grant of service connection is warranted for headaches.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Entitlement to service connection for headaches is granted, subject to the laws and regulations governing the awards of monetary benefits.  


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's acquired psychiatric disorder and initial increased rating claims.  

The Veteran filed his service connection claim in January 2012 and disagreed with his initial disability rating for fifth metacarpal fracture residuals in May 2014.     

In April 2012, the Veteran was afforded a VA examination to assess the etiology of his acquired psychiatric disorder.  However, the Board finds that the VA examiner's findings are inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Though the examiner noted that the Veteran had a confirmed in-service stressor, she determined that the Veteran had "no mental disorder diagnosis."  See April 2012 VA examination.  However, the Veteran had multiple positive depression screens indicating mild to moderate depression throughout the appellate period.  See, e.g., March 2013 VA treatment record.  In addition, a VA treatment record shows the Veteran was diagnosed with a mood disorder.  See May 2011 VA treatment record.  Further, the Veteran reported ongoing anxiety in April 2013 and a positive screen for PTSD in August 2014.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Further, at his Board hearing, the Veteran's family averred that the Veteran has difficulty discussing his experiences in Vietnam, had angry outbursts, hypervigilance, and did not like big crowds.  See April 2017 Board hearing.

In view of the foregoing, the Board finds there is insufficient medical evidence to make a decision on the claim.  First, the record is not clear as to whether the Veteran has a valid PTSD diagnosis under the DSM-V criteria.  The Board notes that during the course of this appeal, the diagnostic criteria for PTSD have changed.  Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replaced them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-V).  See 79 Fed. Reg. 149, 45094 (August 4, 2014).  Because the provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014, and this case was certified to the Board in May 2015, the provisions are applicable.  Thus, on remand, a new VA examination is required to address the Veteran's symptoms as to PTSD and any other diagnosed psychiatric disorder.        
 
As to the initial increased rating claim, the Board finds that a new examination is warranted.  The Veteran's last VA examination for his service-connected residuals of right fifth metacarpal fracture was over five years ago.  See February 2012 VA examination.  Since his last VA examination, the Veteran and his representative have suggested that his symptoms associated with this disability have worsened.  See April 2017 Board hearing.  Where a Veteran asserts that a disability has worsened since his last VA examination, and the last examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  On remand, the AOJ should afford the Veteran a new VA examination to determine the current severity of his service-connected right fifth metacarpal fracture residuals.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records, to include treatment records from the Raymond G. Murphy VA Medical Center (VAMC) and New Mexico Health Care System (HCS) dated from September 2017 to present.  All obtained records should be associated with the evidentiary record. 

The AOJ must perform all necessary follow-up indicated.  If the records are not available, or a negative response is received, make a formal finding of unavailability, advise the Veteran and his representative of the status of his records, and give the Veteran the opportunity to obtain the records on his own.

2.  After the above development has been completed, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for a VA examination by a psychiatrist, psychologist, or other appropriately qualified examiner to determine the nature and etiology of his claimed acquired psychiatric disorder, to include PTSD, depression, anxiety, and mood disorder.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  All necessary tests and studies, to include psychological testing, should be accomplished, and all clinical findings should be reported in detail.
After the record review and a thorough examination and interview of the Veteran, the VA examiner is asked to respond to the following inquiries:
		
A.  Identify with specificity any acquired psychiatric disorder that is currently manifested, or that has been manifested at any time since January 2012.

The examiner must address the Veteran's symptoms described by his family.  Specifically, the examiner must address the Veteran's nightmares, anger, outbursts, avoidance, hypervigilance, guarding, insomnia, screaming in the middle of the night, and issues with large crowds.       

B.  If a diagnosis of PTSD is warranted under DSM-V, identify the particular stressor(s) upon which the diagnosis is predicated.

The examiner is to concede the Veteran's confirmed stressor of participating in seven amphibious operations conducted by the Amphibious Ready Group off the coast of the Republic of Vietnam in direct support of Marines of the Seventh Fleet Special Landing Force engaged in combat missions ashore.  The examiner is also to concede that the Veteran was exposed to combat situations; specifically, he heard explosions, feared grenades going off, and saw killed soldiers returned to the U.S.S. Ogden.  See April 2017 Board hearing.  

C.  If a diagnosis of PTSD is warranted under DSM-V, is it at least as likely as not that such diagnosis is related to the Veteran's conceded combat stressor?  
D.  If a diagnosis of PTSD is warranted under DSM-V, is at least as likely as not that such diagnosis is related to a fear of hostile military or terrorist activity?  

The examiner is to at least consider the Veteran's conceded exposure to combat situations; specifically, he heard explosions, feared grenades going off, and saw killed soldiers returned to the U.S.S. Ogden.  See April 2017 Board hearing.  

The Board notes that "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

E.  For each acquired psychiatric disorder other than PTSD that is currently shown or that has been manifested at any time since January 2012, is it as likely as not that such disability was either incurred in, or is otherwise related to, the Veteran's active military service?  

In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  The examiner is not to improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  Further, the examiner is to at least consider the Veteran's conceded exposure to combat situations; specifically, he heard explosions, feared grenades going off, and saw killed soldiers returned to the U.S.S. Ogden.  See April 2017 Board hearing.     
	
F.  The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

G.  The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

H.  If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).
3.  After remand directive 1 is completed, and after any records obtained have been associated with the evidentiary record, schedule the Veteran for an appropriate VA examination to evaluate the current severity of his service-connected right fifth metacarpal fracture residuals.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All appropriate tests and studies should be conducted, and the reports should be incorporated into the examination report. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  After remand directive 2 is completed, readjudicate the acquired psychiatric disorder claim.  After remand directive 3 is completed, readjudicate the initial increased rating claim.  If any benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


